Citation Nr: 0118429	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether a timely substantive appeal was filed to the 
claim of entitlement to service connection for neurological 
disease, claimed in the alternative as joint pain due to 
undiagnosed illness.  

2.  Whether a timely substantive appeal was filed to the 
claim of entitlement to service connection for a disability 
manifested by headaches, claimed in the alternative as due to 
undiagnosed illness.  

3.  Whether a timely substantive appeal was filed to the 
claim of entitlement to service connection for a disability 
manifested by fatigue, claimed in the alternative as due to 
undiagnosed illness.  

4.  Whether a timely substantive appeal was filed to the 
claim of entitlement to service connection for skin rash, 
claimed in the alternative as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
August 1992.  He had verified Southwest Asia Service from 
January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
neurological disease, claimed in the alternative as joint 
pain; a disability manifested by headaches; a disability 
manifested by fatigue; and skin rash, all claimed in the 
alternative as due to undiagnosed illness.  

In December 2000, a videoconference hearing was held before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of 
that hearing is of record.

In February 2001, a letter was sent by the Board to the 
veteran regarding the timeliness of the aforementioned 
service connection claims.  No response was received.  

This case is now ready for appellate review.


FINDINGS OF FACT

1.  Service connection for neurological disease, claimed in 
the alternative as joint pain; a disability manifested by 
headaches; a disability manifested by fatigue; and skin rash, 
all claimed in the alternative as due to undiagnosed illness, 
was denied by rating decision of October 22, 1997.  
Notification of the decision was sent to the veteran by 
letter dated October 30, 1997.  

2.  A notice of disagreement (NOD) to the service connection 
denials was received by the RO on September 3, 1998.  

3.  A February 23, 1999, statement of the case (SOC) was sent 
to the veteran with instructions to respond within 60 days 
from the date of the SOC in order to perfect the appeal of 
the claim.  

4.  The veteran's substantive appeal (SA) was received by the 
RO on August 17, 1999.  


CONCLUSION OF LAW

The veteran's substantive appeal was not timely with respect 
to the issues of entitlement to service connection for 
neurological disease, claimed in the alternative as joint 
pain; a disability manifested by headaches; a disability 
manifested by fatigue; and skin rash, all claimed in the 
alternative as due to undiagnosed illness.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § § 20.202, 20.302 (b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the claimed 
disabilities arose during or are attributable to his active 
military service.

During the pendency of this case, there has been a 
substantial change in the law.  The Veterans Claims 
Assistance Act of 2000 brought about a significant change, 
mandating notice and assistance to all claimants.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5100, 
et seq.).  In this case, there is no issue as to substantial 
completeness of the application or notice of the requirements 
to substantiate the claim or assistance is obtaining evidence 
to support the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A.).  On the contrary, the issue in 
this case is whether an appeal has been perfected in order to 
confer jurisdiction on the Board to consider the claims.  
With respect to this issue, the appellant has been provided 
notice of the applicable law and has been given the 
opportunity to present evidence and argument on this point.

The United States Court of Appeals for Veterans Claims 
(Court) has held that although the Board is required to 
assess its jurisdiction, such assessment must not prejudice 
the veteran's procedural rights.  Marsh v. West, 11 Vet. App. 
468, 471 (1998).  According to Marsh, before the Board may 
adjudicate the timeliness of a NOD in the first instance, it 
is required to determine whether the veteran has had an 
opportunity to present evidence or argument on the 
jurisdictional issue, or explain why adjudication of the 
jurisdictional issue in the first instance will not prejudice 
the appellant.  Id.

In this case, the veteran was notified in February 2001, that 
the Board was raising the issue as to the timeliness of his 
substantive appeal as to the issues of service connection for 
neurological disease, claimed in the alternative as joint 
pain; a disability manifested by headaches; a disability 
manifested by fatigue; and skin rash, all claimed in the 
alternative as due to undiagnosed illness.  He was given an 
opportunity to present argument or additional evidence 
relevant to jurisdiction, or to request a hearing to present 
oral argument on the question of the timeliness of the 
appeal.  No response was received.  He has been provided 
appropriate notice and assistance, and no further action is 
required in order to comply with the VCAA.

By rating decision of October 22, 1997, service connection 
was denied for several disabilities to include neurological 
disease, claimed in the alternative as joint pain; a 
disability manifested by headaches; a disability manifested 
by fatigue; and skin rash, all claimed in the alternative as 
due to undiagnosed illness.  On October 30, 1997, a letter 
was sent to the veteran by the RO notifying him of the 
denials of service connection.  

On September 3, 1998, a NOD was received by the RO, and on 
February 23, 1999, a SOC was issued.  Attached to the SOC was 
a cover letter which indicated that if the veteran intended 
to file an appeal, his appeal must be received within 60 days 
from the date of the February 23, 1999 letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that he appealed.  He 
was also instructed that if no response was heard from him 
within the time period, his case with respect to these issues 
would be closed.  The next response received from the veteran 
was a SA, received by the RO on August 17, 1999, more than 
60 days following the February 23, 1999 SOC with attached 
cover letter.  

Appellate review is initiated by a NOD and completed 
substantive appeal after a SOC has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2000).  A NOD or 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  38 C.F.R. 
§ 20.300.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The 60-day period may be extended for 
a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  
38 C.F.R. § 20.303.

Since the February 23, 1999 SOC was issued more than one year 
after the veteran's initial notification of denial of service 
connection (October 30, 1997), the veteran had to submit a 
substantive appeal within 60 days of the date of the SOC for 
it to be timely.  The RO received the SA on August 17, 1999, 
nearly six months after the SOC was issued and four months 
after the 60-day deadline.  The record does not contain any 
written request for an extension of time in which to submit 
the appeal.  Thus, the veteran's substantive appeal is not 
timely to the October 22, 1997 rating; therefore, the Board 
does not have jurisdiction over the appeal.  38 U.S.C.A. 
§ 7105.

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the veteran's claims for service connection for 
neurological disease, claimed in the alternative as joint 
pain; a disability manifested by headaches; a disability 
manifested by fatigue; and skin rash, all claimed in the 
alternative as due to undiagnosed illness are untimely, the 
appeals are dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

